Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is signed on the  23rd  day of
 April , 2019, effective as of the  23  day of April, 2019, by and between
Arotech Corporation, a Delaware corporation with its offices at 1229 Oak Valley
Drive, Ann Arbor, Michigan 48108 (the “Company”), and Dean M. Krutty, an
individual residing at 8025 Trillium Lane, Canton, Michigan 48187 (the
“Executive”).
W I T N E S S E T H :
WHEREAS, the Company and the Executive are parties to an employment agreement
dated in March 2017 (the “Original Agreement”); and
WHEREAS, the Company and the Executive desire to extend the Executive’s
employment and to supersede the Original Agreement in its entirety in accordance
with the terms of this Amended and Restated Agreement;
NOW, THEREFORE, the parties hereto do hereby agree as follows:
1.    Title and Duties.
(a)    The Executive will serve as President and Chief Executive Officer of the
Company, except that the Company may, from time to time, change the title and/or
duties of the Executive in such manner as shall not unduly prejudice the rights
of the Executive hereunder. The Executive will report to the Board of Directors
of the Company.
(b)    The Executive shall devote his full working time, attention, energies and
best efforts to the business and affairs of the Company and the performance of
his duties hereunder and during the term hereof shall not undertake or accept
any other employment or occupation, whether paid or unpaid. The Executive
acknowledges and agrees that, although ordinary working hours are expected to be
Monday through Friday, 8 a.m. to 5 p.m., under certain circumstances the
performance of his duties hereunder may require additional time and/or domestic
and international travel. The Executive acknowledges that this is a managerial
position, and that accordingly overtime hours will be worked as needed, without
additional compensation.
(c)    The Executive’s place of work will be in Ann Arbor, Michigan, or at such
other place as the Company may from time to time specify, provided that the
employment of the Executive on a permanent basis at a place which is located
more than fifty (50) miles from Ann Arbor, Michigan shall be done only with the
Executive’s prior consent.
2.    Compensation and Benefits.
(a)    The Company shall pay the Executive, as compensation for all of the
employment services provided by him hereunder during the term of this Agreement,
an annual base salary of two hundred seventy-five thousand seven hundred
thirty-eight dollars and sixty-four cents ($275,738.64) (the “Base Salary”). The
Base Salary will be paid semi-monthly in arrears on the fifteenth and final day
of each month. The Base Salary will, effective January 1 of each year




--------------------------------------------------------------------------------




beginning January 1, 2020, be increased annually in accordance with the change
in the Consumer Price Index for Urban Wage Earners and Clerical Workers in
Detroit-Ann Arbor-Flint, Michigan (All Items), as reported by the Bureau of
Labor Statistics of the United States Department of Labor, during the previous
year. Additionally, the Base Salary shall be evaluated annually for an increase
based upon the Executive’s performance during the prior year, effective January
1 of each year beginning January 1, 2020, in accordance with the Company’s
procedures, and in the Company’s sole discretion.
(b)    The Company agrees to pay or cause to be paid to the Executive, in a
single lump-sum payment in cash on each March 31 following the first anniversary
of this Agreement, or as soon thereafter as may be possible in order to
determine the relevant results of the Company (but in no event later than May 31
of each year), an annual bonus (if and to the extent earned according to the
criteria below), as follows:
(i)    If, as of such anniversary, the Company shall have attained 100% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Executive’s bonus shall be equal to 20% of Executive’s gross
annual Base Salary as then in effect for the year preceding such anniversary;
(ii)    If, as of such anniversary, the Company shall have attained 110% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Executive’s bonus shall be equal to 50% of Executive’s gross
annual Base Salary as then in effect for the year preceding such anniversary;
(iii)    If, as of such anniversary, the Company shall have attained more than
100% but less than 110% of the Company’s Budgeted Number (as defined below),
then Executive’s bonus shall be calculated as follows:
B =     (S x 20%) + (N-100)/10 x (S x 30%)
Where:
B =
The amount of Executive’s annual bonus; and

N =
The percentage of the Budgeted Number (as defined below) that was attained by
the Company in the immediately preceding fiscal year; provided, however, that N
is more than 100 and less than 110;

S =
Executive’s gross annual Base Salary.

For the purposes of this Section 2(b), the Budgeted Number shall be the budgeted
results of the Company as agreed by the Board prior to the end of each fiscal
year for the fiscal year designated in such budget, and may include targets for
any or all of the following factors: (i) revenues; (ii) cash flow, and (iii)
EBITDA. In the event that some but not all targets are reached, the Compensation


2



--------------------------------------------------------------------------------




Committee shall make a determination as to what percentage of the Budgeted
Number was attained. It is hereby clarified that no bonus shall be due unless
the Company shall have attained at least 100% of the Company’s Budgeted Number.
(c)    The Executive shall be entitled to a paid annual vacation of twenty-four
(24) business days with respect to, and during, each twelve (12) month period of
his employment hereunder, provided that up to five days of the unused portion of
any such vacation, in respect to any year, may be carried forward only to the
next year, with the remainder being redeemed by the Company for cash. Upon
termination Executive shall be paid for all accrued but unused vacation. Any
vacation days taken by Executive in advance of their actual accrual shall be
considered an advance on wages and deducted from any wages owing at termination.
Timing of vacations will be cleared in advance with the Company.
(d)The Company shall provide the Executive and his family with medical insurance
and related insurance benefits in accordance with its policies from time to time
for all employees generally.
(e)    The Company shall reimburse the Executive’s work-related expenses,
against proper receipts, subject to and in accordance with policies adopted,
from time to time, by the Company.
3.    Confidential Information; Return of Materials; Inventions;
Non-Solicitation.
(a)    In the course of his employment by the Company hereunder, the Executive
will have access to, and become familiar with, “Confidential Information” (as
hereinafter defined) of the Company. The Executive shall at all times
hereinafter maintain in the strictest confidence all such Confidential
Information and shall not divulge any Confidential Information to any person,
firm or corporation without the prior written consent of the Company. For
purposes hereof, “Confidential Information” shall mean all information in any
and all media which is confidential by its nature including, without limitation,
data, technology, know-how, inventions, discoveries, designs, processes,
formulations, models, customer lists and contact people, prices and any other
trade and business secrets relating to any line of business in which the
Company’s marketing and business plans relating to current, planned or nascent
products.
(b)    The Executive shall not use Confidential Information for, or in
connection with, the development, manufacture or use of any product or for any
other purpose whatsoever except as and to the extent necessary for him to
perform his obligations under this Agreement.
(c)    Executive will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret if (a) Executive
makes such disclosure in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney and such disclosure
is made solely for the purpose of reporting or investigating a suspected
violation of law; or (b) Executive makes such disclosure in a complaint or other
document filed in a lawsuit or other proceeding if such filing is made under
seal.


3



--------------------------------------------------------------------------------




(d)    Notwithstanding the foregoing, Confidential Information shall not include
information which the Executive can evidence to the Company by appropriate
documentation is in, or enters, the public domain otherwise than by reason of
breach hereof by the Executive.
(e)    All Confidential Information made available to, or received by, the
Executive shall remain the property of the Company, and no license or other
rights in or to the Confidential Information is granted hereby. Within
forty-eight hours of termination of employment for any reason Executive agrees
that Executive will take all reasonable steps necessary to deliver to the
Company headquarters either in person or by DHL or other courier (normal
overnight collect) at Company expense all equipment, demonstration units and
other property owned by the Company. Executive understands and agrees that there
is no circumstance under which Executive shall not take all reasonable steps
necessary to return Company equipment, demonstration units and other Company
property to the Company within forty-eight hours of any termination. In
addition, Executive will deliver to the Company promptly upon termination (and
will not keep in Executive’s possession, recreate or deliver to anyone else) any
and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Executive pursuant to Executive’s employment with the Company
or otherwise belonging to the Company, its successors or assigns unless
otherwise authorized by the Company.
(f)    All files, records, documents, drawings, specifications, equipment, and
similar items relating to the business of the Company, whether prepared by the
Executive or otherwise coming into his possession, and whether classified as
Confidential Information or not, shall remain the exclusive property of the
Company. Upon termination or expiration of this Agreement, or upon request by
the Company at any time, the Executive shall promptly turn over to the Company
all such files, records, reports, analyses, documents, and other material of any
kind and in any medium concerning the Company which the Executive obtained,
received or prepared pursuant to this Agreement without retaining any copies
thereof in any medium.
(g)    The Executive hereby assigns to the Company all right, title and interest
he may have or acquire in all inventions (including patent rights) developed by
the Executive during his employment by the Company (“Inventions”) and agrees
that all Inventions shall be the sole property of the Company and its assigns,
and the Company and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. The Executive further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights or other rights on
said Inventions in any and all countries. The foregoing shall not apply to
inventions developed by the Executive exclusively on his own time without use of
the Company’s equipment, supplies or facilities and which do not relate to the
Company’s business or to work performed by the Executive for the Company.
(h)    Until one (1) year after the last day of the Executive’s employment under
this Agreement (irrespective of the reason for such termination) (the
“Termination Date”), the Executive shall not, directly or indirectly, except on
behalf and at the request of the Company: (i) control, manage, be employed or
engaged by, provide services to or otherwise be connected with – whether as an
individual proprietor, partner, officer, director, employee, consultant, 3% or
greater


4



--------------------------------------------------------------------------------




shareholder, broker, finder, joint venturer or otherwise – any company or other
entity which competes or intends to compete with the business then being
conducted by the Company; (ii) sell, license, lease or otherwise transfer – or
offer to sell, license, lease or otherwise transfer – any competitive products
(i.e., products similar to and/or competing with those then being offered by the
Company) to any of the “Company’s Customers” (as defined below), or (iii) render
any services to any of the “Company’s Customers” of the type rendered by the
Company to its customers generally or to any of its customers. As used herein,
the “Company’s Customers” means and includes (x) customers of the Company with
whom the Executive had business contacts during the course of his employment
hereunder, and (y) anyone who is then a customer of the Company. This
restrictive covenant is of the essence of the Agreement, and the Executive
understands that he would not be offered employment by the Company were he not
willing to make this commitment.
(i)    Until two (2) years after the Termination Date (irrespective of the
reason for such termination), the Executive shall not solicit nor in any manner
encourage other employees of the Company to leave its employ. The Executive
further agrees that during that two (2) year period he will not offer, or cause
to be offered, employment to any person who was employed by the Company at any
time during the three months prior to the termination of this Agreement.
The Executive acknowledges that the Company will be irreparably harmed if the
Executive’s obligations under this Section 3 are not specifically enforced and
that the Company would not have an adequate remedy at law in the event of an
actual or threatened violation by the Executive of the Executive’s obligations.
Therefore, and in addition to any and all other remedies to which it may be
entitled, the Company shall be entitled to an injunction or any appropriate
decree of specific performance for any actual or threatened violations or breach
by the Executive without the necessity of the Company showing actual damages or
that monetary damages would not afford an adequate remedy, and without posting a
bond.
(j)    The provisions of this Section 3 shall survive the expiration or
termination of this Agreement regardless of the reasons therefor. Furthermore,
the period of time during which the restrictions set forth in subsections (h)
and (i) above shall be in effect shall be extended by the length of time during
which the Executive is in breach of any of the terms of such respective
subsections.
4.    Prohibition on Trading While in Possession of Material Non-Public
Information.
(a)    The Executive acknowledges that the Company is a publicly-listed company,
and that the Executive is a “person having a duty of trust or confidence” as
defined in Rule 10b5-2 promulgated under the United States Securities Exchange
Act of 1934, as amended, and that the Executive is accordingly prohibited from
trading in shares of the Company on the basis of material non-public
information. The Executive covenants and agrees that the Executive will not
trade in, or, without the express consent of the Company, exercise any option to
purchase securities of the Company (“Company Shares”) (1) until at least one
Trading Day (a “Trading Day” being a day on which the U.S. Financial markets are
open for trading) has passed since such material information was released to the
public, and (2) during the period beginning on the eleventh calendar day of the
third month of each fiscal quarter and ending at the close of the first Trading
Day following the


5



--------------------------------------------------------------------------------




release of quarterly or annual financial results. The Executive understands and
acknowledges that the most appropriate time to trade in Company Shares is the
period beginning on the second Trading Day and ending on the twelfth Trading Day
following the release of quarterly or financial information, provided that
during such period the Executive possesses no other material non-public
information which is not disclosed in such release.
(b)    If at any time the Executive is working on securities matters regarding
the Company, or is aware that the Company is offering or selling its own
securities or is involved in a tender offer situation, the Executive shall
consult with the General Counsel of the Company before trading in Company
Shares.
(c)    The provisions of this Section 4 shall survive the expiration or
termination of this Agreement regardless of the reasons therefor.
5.    Term and Termination. This Agreement shall remain in effect throughout the
term of the Executive’s employment with the Company and shall govern the
relationship between the parties until terminated in accordance with the terms
hereof. This Agreement may be terminated at any time, as follows:
(a)    This Agreement shall terminate upon the death or incapacitation of the
Executive. For purposes hereof, the Executive shall be deemed to be
incapacitated if he is unable to perform his duties hereunder, as evidenced by a
certificate(s) to that effect, signed by a doctor reasonably satisfactory to the
Company, for a continuous period of one hundred fifty (150) days or for shorter
periods aggregating more than two hundred (200) days in any period of twelve
(12) consecutive months.
(b)    The Company shall have the right to terminate this Agreement and the
employment relationship hereunder for Cause, at any time, by informing the
Executive that such termination is for Cause and by further informing the
Executive of the acts or omissions constituting cause. In such event, this
Agreement and the employment relationship between the Company and the Executive
shall be terminated as of the time Executive is informed that such termination
is for Cause. For purposes hereof, “Cause” shall mean: (1) a breach of trust by
the Executive, including, for example, but without limitation, commission of an
act of moral turpitude, theft, embezzlement, self-dealing or insider trading;
(2) the intentional or grossly negligent disclosure by the Executive of
confidential information of or relating to the Company in violation of the
restrictions in Section 3(a); (3) a material breach by the Executive of this
Agreement and, if such breach is susceptible of remedy, the failure to remedy
such breach within ten (10) business days after the Executive receives written
notice from Arotech or the Company to the Executive identifying such breach and
demanding such remedial action; (4) failure in any material respect to follow
the reasonable directives of the Board of Directors of the Company; or (5) any
act of, or omission by, the Executive which, in the reasonable judgment of the
Company, amounts to a serious failure by the Executive to perform his
responsibilities or functions or in the exercise of his authority, which
failure, in the reasonable judgment of the Company, rises to a level of gross
nonfeasance, gross misfeasance or gross malfeasance. Any notice of termination
for cause must be in writing and must specifically identify the conduct forming
the basis of such termination.


6



--------------------------------------------------------------------------------




(c)    Each party shall have the right to terminate this Agreement at any time,
for any reason or for no reason, upon advance written notice of no less than
forty-five (45) days, delivered in accordance with the provisions of Section
6(a) below.
(d)    All Company benefits will cease upon the Termination Date, except as
otherwise required by law; provided, however, that in the event that the Company
terminates this Agreement without Cause, health insurance for the Executive and
his immediate family will continue for a period of twelve months from the
Termination Date or until the Executive commences employment that includes
health insurance elsewhere, whichever is the sooner. Further provided, however,
that in the event such continuation is not permitted under the terms of the
Company’s then-current health insurance plan, the Company will, instead, pay the
COBRA premiums for such continuation coverage for a period of twelve months from
the Termination Date or until the Executive commences employment that includes
health insurance elsewhere, whichever is the sooner.
(e)    In the event the Company decides to terminate the Executive’s employment
other than for Cause, or if the Executive’s employment is terminated by reason
of his death or disability, or if the Executive terminates his employment within
60 days of (i) a reduction in the Executive’s salary, or (ii) any material
uncured breach by the Company of any material provision of this Agreement, or
(iii) a change of control of the Company, including (1) the dissolution or
liquidation of the Company, or (2) a merger, consolidation, reorganization or
similar transaction involving the Company (A) in which the Company is not the
surviving corporation or other surviving entity, or (B) that results in the
Company becoming a subsidiary of another corporation, or (3) a sale or other
disposition of (A) a majority of the capital stock of the Company, or (B) all or
substantially all of the assets of the Company to another corporation or other
entity:
(i)    the Company will pay the Executive upon termination, in cash, severance
equal to one (1) year’s salary;
(ii)    the Company shall pay the Executive a bonus, pro rated based on the
number of days in such year that occurred prior to the Termination Date, at the
rate that would otherwise be payable pursuant to the provisions of Section 2(b)
above for the year in which the termination occurs, based on the assumption that
the Budgeted Number attained for the year in which termination occurs would be
equal to an annualized version of the Budgeted Number attained through the
Termination Date (but in no event shall such annualized Budgeted Number attained
be deemed to be less than 100% of the Budgeted Number); and
(iii)    all of the Executive’s stock options, whether or not they have yet
vested, shall immediately vest and shall be extended for a period of the earlier
of (x) the expiration date thereof, and (y) the second anniversary of such
termination, and all of the Executive’s restricted stock shall immediately
become unrestricted and freely tradable (subject to applicable securities laws).
As a condition to receiving any payments described in this Section 5, the
Executive shall execute and deliver to the Company within forty-five (45) days
following the Termination Date, a separation and general release agreement in a
form to be provided by the Company. Subject to Section 6(g),


7



--------------------------------------------------------------------------------




the salary continuation severance payments, if any, will be made beginning on
the next regular pay date following the sixtieth (60th) day following the
Termination Date. Subject to Section 6(g), any lump sum payment (including the
pro-rated bonus) will be made on the next regular pay date following the
sixtieth (60th) day following the Termination Date.
(f)    The parties agree that irrespective of the reasons for the termination of
this Agreement, including in the event that this Agreement shall have been
terminated for the reasons set forth in subsection (b) above, they will not at
any time make any disparaging or derogatory statements concerning the other or,
in the case of the Executive, the Company’s business, products or services.
Nothing in the foregoing shall require the Company to provide the Executive with
a particular type of reference beyond confirming dates of employment.
6.    Miscellaneous.
(a)    All notices and other communications required or permitted under this
Agreement shall be in writing and shall be sent by email to the other party at
the email address set forth below, with a copy sent by first class mail or
express courier to said party at the address set forth below, or to such other
email address and/or physical address as a party may hereinafter designate by
notice to the other. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the fifth business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt. Notices sent by email shall be effective on the date they are sent
by email if the email transmission confirms delivery. The initial addresses of
the parties for purposes of this Agreement shall be as follows:
The Company:
Arotech Corporation

1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: Jon B. Kutler, Chairman of the Board
Email:    chairman@arotech.com
with a copy to:        Yaakov Har-Oz, Senior Vice President and General Counsel
Email:    yaakovh@arotech.com
The Executive:
Dean M. Krutty

8025 Trillium Lane
Canton, Michigan 48187
Email:    krutty@arotechusa.com
(b)    This Agreement shall be subject to, governed by and construed in
accordance with the laws of the State of Michigan without regard to the conflict
of laws provisions thereof. The Federal and state courts located in Washtenaw
County, Michigan shall have exclusive jurisdiction and venue over any action
brought to enforce the rights and obligations in or arising from this Agreement.
(c)    This Agreement contains the entire agreement between the Executive and
the Company with respect to all matters relating to the Executive’s employment
with the Company and will supersede and replace all prior agreements and
understandings, written or oral, between


8



--------------------------------------------------------------------------------




the parties relating to the subject matter hereof. This Agreement may be
amended, modified, or supplemented only by a written instrument signed by both
of the parties hereto. No waiver or failure to act by either party with respect
to any breach or default hereunder, whether or not the other party has notice
thereof, shall be deemed to be a waiver with respect to any subsequent breach or
default, whether of similar or different nature.
(d)    If any provision of this Agreement, under all the then relevant
circumstances, is held to be invalid, illegal or unenforceable, the other
provisions shall remain in full force and effect, and the relevant provision
shall automatically be modified by substituting for the unenforceable provision
an enforceable provision which most closely approximates the intent and economic
effect of the invalid provision.
(e)    This Agreement shall inure to the benefit of the Company and its
successors and assigns.
(f)    The headings contained in this Agreement are intended solely for ease of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
(g)    All payments under this Agreement are intended to comply with or be
exempt from the requirements of Section 409A of the Code and regulations
promulgated thereunder (“Section 409A”). As used in this Agreement, the “Code”
means the Internal Revenue Code of 1986, as amended. To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that no payments due under this
Agreement shall be subject to an "additional tax" as defined in Section
409A(a)(1)(B) of the Code. If necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees,”
any payment on account of the Executive’s separation from service that would
otherwise be due hereunder within six (6) months after such separation shall be
delayed until the first business day of the seventh month following Executive’s
date of termination and the first such payment shall include the cumulative
amount of any payments (without interest) that would have been paid prior to
such date if not for such restriction. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may Executive, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with the Company for
purposes of Section 5(d) hereof unless he would be considered to have incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii). Any tax liability incurred by Executive under
Section 409A is solely the responsibility of Executive. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Executive under Section 409A or damages for failing to comply
with Section 409A.


9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the effective date set forth above:
 



  /s/ Dean Krutty                                                       
DEAN M. KRUTTY
AROTECH CORPORATION
 

 
By:   /s/ Jon Kutler                                          
   Name: Jon B. Kutler 
   Title: Chairman of the Board





10

